Citation Nr: 1449871	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for temporomandibular joint (TMJ) dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for TMJ dysfunction and assigned a 10 percent rating.  During the pendency of the appeal, a March 2012 rating decision increased the Veteran's initial rating for TMJ dysfunction to 30 percent.  The Veteran has not withdrawn his appeal and the Board therefore will consider entitlement to a rating in excess of 30 percent.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's TMJ was manifested by tenderness to palpation, popping, lateral excursion no less than 4 millimeters, and inter-incisal distance no less than 11-20 millimeters.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected TMJ dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, Diagnostic Code 9905 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  Although no VA or private treatment records are of record, the Veteran indicated that he had not received treatment for his TMJ dysfunction.  VA provided the Veteran with medical examinations in August 2009, December 2009, and January 2011.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient detail to apply the rating criteria.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2002 & Supp. 2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's TMJ dysfunction is rated under 38 C.F.R. § 4.149, Diagnostic Code 9905 (2014), which pertains to limitation of motion of temporomandibular articulation.  Pursuant to Diagnostic Code 9905, a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters, and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 millimeters.  Id.  The Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2014), the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran asserts that his TMJ dysfunction is worse than currently rated.  

At an August 2009 VA cranial nerves examination, conducted in conjunction with a related service-connected disability, the Veteran reported that his jaw popped about 85 percent of the time he opened his mouth and to a lesser extent when he closed it.  He denied any associated pain, but stated he found the noise when he chewed to be disconcerting.  The Veteran noted that he was not receiving treatment and that the condition had no effect on his occupational functioning or daily activities.  Upon physical examination, tenderness to palpation of the bilateral TMJ was noted. 

At his December 2009 VA dental and oral examination, the Veteran reported that he had an irritating popping noise, but no pain when he opened his mouth.  He also indicated that he had difficulty talking and chewing some foods, but there was no objective evidence of pain, swelling, difficulty talking, loss of bone of the maxilla or mandible, nonunion or malunion of the maxilla, loss of bone of the hard palate, or evidence of osteoradionecrosis or osteomyelitis observed by the examiner.  Upon testing, the Veteran had inter-incisal range of motion to 40 millimeters and lateral range of motion to 8 millimeters.  He was diagnosed with probable TMJ and noted to have very mild or negligible symptoms.  The examiner opined that the Veteran's symptoms included left joint dislocation and noise, but there were no significant effects on the Veteran's occupation or daily activities.  

At his November 2011 VA TMJ examination, the Veteran reported he experienced popping in his bilateral TMJ when he ate and sometimes when he talked.  He stated that his mouth had not opened properly since his in-service surgery and that it popped when he opened it too far.  Upon testing, he had inter-incisal range of motion to 11 to 20 millimeters, with no objective evidence of pain or additional loss of motion upon repetitive testing.  He had lateral range of motion to greater than 4 millimeters, with no objective evidence of pain or additional loss of motion upon repetitive testing.  The examiner opined that the Veteran had no functional loss or functional impairment due to his TMJ dysfunction, but had objective symptoms of crepitation or clicking of his bilateral TMJ and soft tissue.  X-rays confirmed a diagnosis of TMJ with suspected anterior subluxation of the mandibular condyles bilaterally with open-mouth views, but revealed no acute fractures or dislocation.  

After considering all the evidence of record, the Board finds that a rating in excess of 30 percent for TMJ dysfunction is not warranted because there is no evidence of a limitation of inter-incisal motion to 10 millimeters or less.  Rather, the evidence indicates that throughout the appeal period the Veteran had, at worst, inter-incisal motion between 11 to 20 millimeters.  

The Board notes that it considered whether a higher rating was warranted for additional functional impairment to the temporomandibular joint due to pain upon repetitive range of motion testing.  However, the Veteran has not asserted and the examination reports of record do not otherwise indicate that he had additional functional impairment of his TMJ due to pain upon repetitive range of motion testing.  Therefore, a higher rating on the basis of functional impairment is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating other dental and oral conditions.  As there is no evidence that the Veteran's service-connected TMJ dysfunction is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, or malunion or nonunion of the maxilla, the Diagnostic Codes rating other dental and oral conditions are not applicable.  38 C.F.R. § 4.149, Diagnostic Codes 9900-9904, 9906-9916 (2014).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 30 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.149, Diagnostic Code 9905 (2014).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's TMJ dysfunction manifests with popping noises and reduced inter-incisal range of motion.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.149, Diagnostic Code 9905 (2014).  A rating in excess of 30 percent is provided for, but the medical evidence demonstrates that the Veteran's TMJ dysfunction is not more severe than contemplated by the 30 percent rating.  The criteria for the 30 percent disability rating assigned herein describe the Veteran's disability level and symptomatology.  Accordingly, the schedular evaluation is adequate.  See 38 C.F.R. § 4.149, Diagnostic Code 9905 (2014).  Moreover, the Veteran reported that TMJ dysfunction has not resulted in medical treatment or interfered with his usual occupation.  Consequently, the Board finds that the available schedular evaluations are adequate, and no referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected TMJ dysfunction is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


